IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PATRICK KRANAK,                        : No. 152 WAL 2014
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
             v.                        :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (US AIRWAYS),                    :
                                       :
                   Respondents         :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.